Smith, C. J.,
delivered the opinion of the court.
This is an appeal from a decree perpetually enjoining the appellant, a sheriff and tax collector, from selling land owned by the appellee for the payment of a drainage tax levied on the lands of a drainage district in which the land lies.
The cause was heard on bill, answer, and proof from which the following facts appear, The Wells drainage district was organized prior to 1919 under the provisions of chapter 197, Laws of 1912. In 1919 bonds of the district to the amount of twenty-seven thousand dollars were issued and sold. The total benefits to the district from the work then proposed is assessed on the assess.ment roll on which these bonds were issued at ninety-three thousand five hundred sixty dollars, and the tax to be collected was assessed at twenty-seven thousand and five dollars and forty-four cents.
In April, 1920, the district commissioners requested the county board of drainage commissioners to issue additional bonds of the district to the amount of eleven thousand dollars, whéreupon the county board published the two weeks’ notice required by section 46 of the stat*478ute that it would hear objections to the issuance of the bonds on May 13th. The appellee appeared before the board pursuant to the notice, and objected to the issuance of the bonds; but his objection was overruled, and he did not appeal therefrom to the chancery court as under the statute he had the right to do. The bonds were then issued and sold. No additional assessment roll for the issuance of these bonds was made and filed until some time after they were issued and sold.
When the first installment of the tax levied for the payment of these additional bonds became due, the appellee declined to pay his part thereof, and the sheriff was proceeding to sell his land therefor when the injunction here in question was granted.
The appellant offered, but was not permitted, to prove by parol that the additional assessment roll had been made and was on file on the day appointed for hearing objections to the issuance of the bonds, but had been lost.
The appellant’s contentions are: First, the appellee not having appealed from the order overruling his objections to the issuance of the bonds cannot now contest their validity; second, that additional bonds may be issued without'a new assessment roll therefor to an amount which when added to the amount of all bonds theretofore issued will not exceed the total benefits assessed on the roll on which the original bonds were issued; and, third, the parol evidence of the existence of a proper additional assessment roll on the day appointed for hearing objections to the bonds should have been admitted.
If the tax levied for the payment of these bonds is yoid without reference to the validity vel non of the bonds, it will not be necessary for us to decide the first of the appellant’s contentions, so that we will pretermit any discussion thereof and. come at once to the second.
Section 46 of the statute provides that:
“In the event that the assessment of any district operating under the provisions of this act shall be insuffi*479cient to complete tlie work, tlie district drainage commissioners of the district may petition the connty hoard of drainage commissioners to issue the bonds of said district for an amount sufficient to complete the work of said drainage district, and the county board of drainage commissioners shall issue the bonds of said district as prayed for in said petition, and any bonds issued for such purpose shall be issued and assessment made on the lands and shall be payable in like manner and shall be a lien on the lands of said district in the same manner as provided for hereinbefore for bonds issued under the provisions of this act. Provided, said bonds shall not be issued until the county board of drainage commissioners shall publish notice for two weeks of their intention to issue said bonds, and if no objection is made to the issuance of said bonds, the bonds thus issued shall be incontestable unless appeal is taken to the chancery court, as hereinafter provided. ’ ’
The method of apportioning the cost of the worjk proposed to be done when a district is formed is set forth in section 20 of the statute and is that there shall be made and filed “a schedule or assessment roll . . . substantially in the following form:
“Name of Description Benefit. Damages. Assess-Owner. of Land. ment.
Subdiv.S.T.E.Acres $-- $- $-”
The assessment that shall be insufficient to complete the work contemplated in section 46 of the act is manifestly the assessment that appears in the last column of the assessment roll and which is the amount apportioned to each tract of land for payment of the proposed work. That item is of more consequence, of course, to the landowner than the estimated benefit to his land, for it sets forth what he will be called on to pay therefor. The evident purpose of section 46 of the statute, though somewhat awkwardly expressed, is to make the requirements of section 20 et seq., which provide for apportioning the *480cost of the work proposed to be done to tbe various tracts of land benefited thereby, apply to tbe apportionment of tbe additional bonds to tbe various tracts of land. Section 22, 23, and 24 require that an opportunity be given to tbe landowners to object to tbe roll containing tbe apportionment of tbe cost of tbe proposed work or bond issues, so that no sucb opportunity having been given do tbe landowners here, tbe roll containing this apportionment is invalid and tbe tax thereon assessed cannot be collected.
Tbe parol evidence of tbe making and loss of tbe additional assessment roll was properly excluded. By section 6 of tbe statute tbe county board of drainage commissioners is made a court of record. Consequently it can speak only through its minutes. In order for tbe roll to be valid it must appear from an order of tbe drainage commissioners reciting tbe necessary jurisdictional facts that it was approved, confirmed, and ordered to be filed.

Affirmed.